Citation Nr: 0617538	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  97-27 309	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to April 1988.  Thereafter he served in the Reserves until 
July 1989, when he entered active duty and served until his 
disability discharge in January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, among 
other things, assigned an initial evaluation of 10 percent 
for mechanical low back pain, effective January 19, 1995.  A 
July 1998 decision, issued by the RO in Waco, Texas, 
increased the initial evaluation to 20 percent.  

In September 2002, a Travel Board hearing was held at the 
Waco RO before the undersigned Veterans Law Judge; a 
transcript is of record.  The Board remanded the case in 
August 2003 and February 2005 for additional development.  In 
the February 2005 remand, the Board found that the veteran's 
prior claims on appeal, regarding right leg burn, right hand 
fracture, epididymitis, and hearing loss, had been withdrawn.  
The case has been returned to the Board for appellate review.

Also in the February 2005 Board remand, a claim for a total 
rating based on individual unemployability (TDIU) was 
referred to the RO.  It appears as if no action has been 
taken regarding this claim.  Therefore, it is again referred 
to the RO.


FINDING OF FACT

The veteran's service-connected mechanical low back pain does 
not cause limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or "severe" limitation of 
motion; ankylosis or severe lumbosacral strain are not shown.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through January 2004, February 2005, and 
October 2005 notice letters, as well as supplemental 
statements of the case (SSOC) in May 2002, March 2004, and 
January 2006, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that VA has met the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the letters notified the veteran that it is his 
responsibility to submit records regarding his disability 
that are not in the possession of a Federal department or 
agency.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to rules for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the initial disability 
rating question is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Dallas, Texas.  Additionally, in November 1997 and February 
2004, the veteran was afforded VA examination in relation to 
his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).

The Board notes that, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2005)).

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's claim in light of the former 
(old criteria) and revised criteria, and in the March 2004 
SSOC, the RO provided notice to the veteran of the revised 
criteria.

The veteran's back disability was originally evaluated as 20 
percent disabling under Diagnostic Code 5295 for 
"lumbosacral strain."  See 38 C.F.R. § 4.71a (2002).  This 
is because lumbosacral strain was the main underlying 
diagnosed pathologic process causing his low back pain.  
Under the old Diagnostic Code 5295, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally, 
in the standing position.  A 40 percent rating is warranted 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5295) (2002).

The Board has also considered the veteran's disability under 
Diagnostic Code 5289 (ankylosis of the lumbar spine) and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) of the old criteria.  Diagnostic Code 5289 provides 
for a 40 percent rating for favorable ankylosis and a 50 
percent rating for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5289) (2002).  Diagnostic 
Code 5292 provides for a 20 percent rating when there is 
moderate limitation of motion of the lumbar spine and a 40 
percent rating when there is severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002).

Under the criteria set forth effective September 26, 2003 
(new criteria), back disabilities are rated under the General 
Rating Formula for Diseases and Injuries of the Spine or, 
when intervertebral disc syndrome is present, under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The new criteria apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2005).

For Diagnostic Codes 5235 to 5243 of the new criteria, the 
General Rating Formula for Diseases and Injuries of the Spine 
provides that a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  Id.

Additionally, under Note (1) the following applies:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Under the new criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, a 20 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2005).

Additionally, under Note (1) appended to these alternate 
rating criteria for disc disease:  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

The service medical records show that the veteran was seen by 
a Medical Board in June 1994 due to his back disability.  
Findings on examination were low back pain with postural 
rounding of the thoracic spine.  There was no evidence of 
motor or sensory deficits in the lower extremities.  Range of 
motion was fair in all directions.  X-rays were unremarkable.  
The diagnosis was chronic mechanical low back pain and the 
veteran was granted a disability discharge due to this 
disability.

A review of the medical records, since the effective date of 
the grant of service connection for mechanical low back pain, 
reveals no evidence of severe lumbosacral strain.  No 
examiner found listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As such, a rating higher 
than 20 percent under Diagnostic Code 5295 of the old 
criteria is not warranted.  See 38 C.F.R. § 4.71a (2002).  
Likewise, there is no evidence of either favorable or 
unfavorable ankylosis of the lumbar spine.  Due to the 
absence of ankylosis, a higher rating under either the old or 
new criteria relating to ankylosis is unwarranted.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5289) (2002); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235-5243) (2005).

Regarding limitation of motion, the medical evidence of 
record reflects that the veteran has routinely had normal to 
slight limitation of motion of the lumbar spine with forward 
flexion not less than 90 degrees.  In November 1997, a VA 
examiner administered range of motion studies and he reported 
forward flexion to 95 degrees, extension to 40 degrees, left 
and right lateral flexion to 40 degrees each, and left and 
right rotation to 45 degrees each.  A May 2004 VA progress 
note reported good flexion.  In a June 2004 VA examination, 
forward flexion was reported to 120 degrees, extension to 25 
degrees, left and right lateral flexion to 25 degrees each, 
and left and right rotation to 45 degrees each.  Finally, a 
July 2004 VA progress note reported range of motion within 
normal limits.  These results show that the veteran has never 
had forward flexion to 30 degrees or less or limitation of 
motion that would amount to "severe," as he generally shows 
nearly full normal range of motion.  Based on these 
documented range of motion studies, an evaluation higher than 
the initial 20 percent rating is not warranted under either 
the old or new criteria.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2002); 38 C.F.R. § 4.71a (Diagnostic Codes 5235-
5243) (2005).

Although MRI results have documented that the veteran suffers 
from degenerative disc disease at L4-L5 and L5-S1 of the 
lumber spine, he has not been service connected for disc 
disease.  Nevertheless, even if the criteria for rating disc 
disease were applied, the record also does not reflect any 
instances of incapacitating episodes due to intervertebral 
disc syndrome.  Although the veteran testified that he lies 
down on his bed or couch due to low back pain on almost a 
daily basis, there is no evidence that he has been prescribed 
bed rest by a physician for acute signs and symptoms of 
intervertebral disc syndrome since it was first shown.  
Because the veteran has not suffered incapacitating episodes 
having a total duration of at least four weeks during a 
twelve-month period, a higher rating would not be assignable.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2005).

The Board has also considered functional loss due to 
weakness, excess fatigability, incoordination, or pain on 
motion.  The November 1997 VA examiner reported that the 
veteran experienced flare-ups several times a week but they 
could not be objectively quantified.  The examiner also moved 
around during the examination without a problem.  The 
February 2004 VA examiner noted a moderate degree of weakness 
and fatigability due to the veteran's low back pain and that 
he moved about with only minimal discomfort.  Finally, in the 
July 2004 progress note, it was reported that the veteran 
experienced pain at flexion and mild pain extension and 
rotation.  The veteran stated he has flare-ups, especially 
when riding, standing, walking, and sitting.  However, the 
flare-ups are resolved with medication and stretching.  Based 
on the medical evidence, the Board finds that the initial 20 
percent rating compensates the veteran for any additional 
functional loss due to weakness, excess fatigability, 
incoordination, or pain on motion.  The medical evidence does 
not more nearly approximate a rating of 40 percent for severe 
limitation of motion of the lumbar spine under the old 
criteria or forward flexion to 30 degrees or less under the 
new criteria.   See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5292) (2002); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235-5243) (2005).

The Board also notes that the veteran's representative's 
contention regarding arthritis.  Traumatic arthritis is rated 
as degenerative arthritis under Diagnostic Code 5003, which, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002 and 2005).  Here, a higher 
rating would not be warranted under Diagnostic Code 5003 if 
arthritis was shown.  A rating has already been assigned 
based on limitation of motion.

In sum, a higher evaluation for the veteran's service-
connected lumbar spine is not warranted under any of the 
criteria in effect during the pendency of this claim.  This 
is so since the award of service connection from January 19, 
1995.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for an 
increased rating for his service-connected back disability.  
While the Board does not doubt the sincerity of the veteran's 
belief that his back disability is more severe than it is 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions cannot provide a basis for a grant 
of a higher initial rating.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that mechanical low back pain reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for mechanical 
low back pain must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for mechanical 
low back pain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


